NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 21-1326
                                    _______________

                                    HEATHER BIRD,
                                                Appellant
                                         v.

          BOROUGH OF MOOSIC; MAYOR JAMES SEGILIA, Individually
                          _______________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. No. 3:20-cv-00337)
                   Magistrate Judge: Honorable Joseph F. Saporito, Jr.
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on September 30, 2021.

                 Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                               (Filed: September 30, 2021 )
                                    _______________

                                       OPINION*
                                    _______________

    BIBAS, Circuit Judge.

    Federal litigants must wait for their disputes to ripen. Sue too soon, and a controversy

may be speculative or premature. Heather Bird sued the Mayor and Borough of Moosic,




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
Pennsylvania, before it had finalized its denial of her benefits. Because her claim is unripe,

we will affirm the District Court’s dismissal.

   Bird, a part-time police officer for the Burrough, was injured on the job. She applied

for benefits under Pennsylvania’s Heart and Lung Act, 53 Pa. Cons. Stat. § 637. The Mayor

rejected her application without notice or a hearing.

   Bird sued under 42 U.S.C. § 1983, claiming that the Borough had deprived her of due

process. Two days later, the Borough appointed a hearing officer and scheduled a hearing.

The officer decided that because Bird was a part-time employee, she was not eligible for

benefits. The Borough Council never considered or formally adopted that decision. When

the District Court discovered that the Council had not yet closed her case, it dismissed her

suit as unripe. Now Bird appeals.

   Bird argues that the District Court erred in raising ripeness on its own. But federal courts

cannot exercise jurisdiction before there is a “real, substantial controversy between [the]

parties.” Peachlum v. City of York, 333 F.3d 429, 433–34 (3d Cir. 2003) (internal quotation

marks omitted) (quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298

(1979)). Courts have a duty to raise ripeness issues even when the parties do not. Id. at 433.

We review de novo. Marathon Petroleum Corp. v. Sec’y of Fin., 876 F.3d 481, 488 n.9 (3d

Cir. 2017).

   Administrative action is generally unripe until it is final. CEC Energy Co. v. Pub. Serv.

Comm’n of V.I., 891 F.2d 1107, 1109 (3d Cir. 1989) (citing Abbott Lab’ys v. Gardner, 387

U.S. 136, 148 (1967)). The finality of the Borough’s administrative action is governed by

the Pennsylvania Borough Code, which says that administrative authority may be delegated


                                              2
“if authority for the action was previously given or if the action is subsequently ratified”

by the Borough Council. 8 Pa. Cons. Stat. § 1006(4); see also Mendez v. City of Phila.,

2017 WL 3259813, at *6 (Pa. Commw. Ct. Aug. 1, 2017) (looking to municipal procedures

to determine finality). The Moosic Council apparently ratifies decisions by its hearing of-

ficers. See Moosic, Pa., Res. No. 6 of 2021. Because the Council has not done that here,

Bird’s case is not ripe, and the District Court lacked jurisdiction. We will thus affirm the

District Court’s dismissal.




                                             3